            Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 1 of 26




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HIGH TECH HAIR LLC AND CAPUCINNO
PIZZERIA RISTORANTE T/A LaVILLA,                      Civil Action No. ____________
ROSE GLAM HAIR STUDIO, LLC,
individually and on behalf of all others
similarly situated,                                   JURY TRIAL DEMANDED

                                Plaintiffs,

             v.

ERIE INSURANCE EXCHANGE,

                                Defendant.


                                   CLASS ACTION COMPLAINT
       Plaintiffs High Tech Hair LLC (“High Tech Hair”), Capucinno Pizzeria Ristorante t/a

LaVilla (“La Villa”), and Rose Glam Hair Studio, LLC (“Rose Glam”), individually and on

behalf of the other members of the below-defined nationwide classes (collectively, the “Class”),

bring this class action against Defendant Erie Insurance Exchange (“Erie”), and in support

thereof states the following:

                                  I.          NATURE OF THE ACTION


       1.         Plaintiff High Tech Hair owns and operates High Tech Hair Salon, a hair salon

and spa, located in Philadelphia, Pennsylvania. High Tech Hair has served Philadelphia and the

surrounding areas for close to 35 years, its longevity a testament to the quality of its services.

High Tech Hair’s existence, however, is now threatened by SARS-CoV-2. 1




1
  SARS-CoV-2 or the Coronavirus is also sometimes referred to by the name of the disease which it
causes and that spreads it, COVID-19. For ease of reference, we refer to the virus as COVID-19
throughout, unless specificity stated otherwise.
            Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 2 of 26




       2.       Plaintiff La Villa owns and operates La Villa Pizza & Family Restaurant, a family

style Italian restaurant, located in Morrisville, Pennsylvania.       La Villa is a family-owned

restaurant that has been successfully serving the Bucks County community and surrounding

areas for over 20 years. La Villa’s existence is now threatened by COVID-19.

       3.       Plaintiff Rose Glam owns and operates Rose Glam Hair Studio, a salon located in

Colonial Heights, Virginia. Rose Glam’s existence is threatened by COVID-19.

       4.       To protect their businesses in the event that it suddenly had to suspend operations

for reasons outside of their control, or if they had to act in order to prevent further property

damage, Plaintiffs purchased insurance coverage from Erie, including commercial property

coverage, as set forth in Erie’s Ultrapack Plus Commercial Property Coverage Form (“Ultrapack

Property Coverage Form”).

       5.       Erie’s Ultrapack Property Coverage Form provides “Income Protection”

coverage, which promises to pay for loss of income sustained due to partial or total interruption

of business resulting directly from loss or damage to property on the insured premises.

       6.       Erie’s Ultrapack Property Coverage Form also provides “Extra Expense”

coverage, which promises to pay necessary expenses incurred due to partial or total interruption

of business resulting directly from loss or damage to property on the insured premises.

       7.       Erie’s Ultrapack Property Coverage Form also provides “Civil Authority”
coverage, which promises to pay for loss of income sustained, and extra expense incurred, as a

result of an action of a civil authority that prohibits access to the insured premises, when the civil

authority action is taken in response to damage to property other than the insured premises but

within one mile of the insured premises.

       8.       Erie’s Ultrapack Property Coverage Form, under a section entitled “Your Duties

After a Loss” mandates that Erie’s insureds must, in case of a covered loss, “[p]rotect the

property from further damage” and “make reasonable repairs and keep a record of all repair

costs.” This is commonly referred to as “Sue and Labor” coverage.



                                                  2
            Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 3 of 26




       9.       Unlike many property coverage forms that provide Income Protection coverage

(also referred to as “business interruption” coverage), including other Erie property coverage

forms, Erie’s Ultrapack Property Coverage Form does not include, and is not subject to, any

exclusion for losses caused by the spread of viruses or communicable diseases.

       10.      Plaintiff High Tech Hair was forced to suspend or reduce business at High Tech

Hair due to COVID-19 and the resultant closure orders issued by civil authorities in

Pennsylvania.

       11.      Plaintiff La Villa was forced to suspend or reduce business at La Villa due to

COVID-19 and the resultant closure orders issued by civil authorities in Pennsylvania.

       12.      Plaintiff Rose Glam was forced to suspend or reduce business at Rose Glam Hair

Studio due to COVID-19 and the resultant closure orders issued by civil authorities in Virginia.

       13.      Upon information and belief, Erie has, on a widescale and uniform basis, refused

to pay its insureds under its Ultrapack Income Protection, Civil Authority, Extra Expense, and

Sue and Labor coverages for losses suffered due to COVID-19, any orders by civil authorities

that have required the necessary suspension of business, and any efforts to prevent further

property damage or to minimize the suspension of business and continue operations.

                               II.     JURISDICTION AND VENUE

       14.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because
Defendant and at least one member of the Class are citizens of different states and because: (a)

the Class consists of at least 100 members; (b) the amount in controversy exceeds $5,000,000

exclusive of interest and costs; and (c) no relevant exceptions apply to this claim.

       15.      Venue is proper in this District under 28 U.S.C. § 1391, because Plaintiffs High

Tech Hair and La Villa reside in this District and a substantial portion of the acts and conduct

giving rise to the claims occurred within the District.




                                                  3
          Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 4 of 26




                                         III.   THE PARTIES

Plaintiffs

         16.   Plaintiff High Tech Hair is a Pennsylvania LLC, with its principal place of

business in Philadelphia, Pennsylvania.

         17.   Plaintiff La Villa is a Pennsylvania corporation, with its principal place of

business in Morrisville, Pennsylvania.

         18.   Plaintiff Rose Glam is a Virginia LLC, with its principal place of business in

Colonial, Virginia.

Defendant

         19.   Defendant Erie is an insurance company organized under the laws of

Pennsylvania, with its principal place of business in Erie, Pennsylvania. It is authorized to write,

sell, and issue insurance policies providing property and business income coverage in

Pennsylvania. At all times material hereto, Erie conducted and transacted business through the

selling and issuing of insurance policies within Pennsylvania, including, but not limited to,

selling and issuing property coverage to Plaintiffs.

                                IV.      FACTUAL BACKGROUND

A.       The Ultrapack Property Coverage Form
         20.   In return for the payment of a premium, Erie issued Policy No. Q971587687 to

Plaintiff High Tech Hair for a policy period of June 2, 2019 to June 2, 2020, including a

Ultrapack Property Coverage Form. Policy No. Q971587687 is attached hereto as Exhibit A.

Plaintiff High Tech Hair has performed all of its obligations under Policy No. Q971587687,

including the payment of premiums. The Covered Property, with respect to the Special Property

Coverage Form, is High Tech Hair Salon at 13023 Bustleton Avenue, Philadelphia, Pennsylvania

19116.

         21.   In return for the payment of a premium, Erie issued Policy No. Q971696420 to
Plaintiff La Villa for a policy period of October 24, 2019 to October 24, 2020, including a

                                                 4
          Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 5 of 26




Ultrapack Property Coverage Form. Policy No. Q971696420 is attached hereto as Exhibit B.

Plaintiff La Villa has performed all of its obligations under Policy No. Q971696420, including

the payment of premiums. The Covered Property, with respect to the Commercial Property

Coverage Part, is La Villa Pizza & Family Restaurant at 21 S. Pennsylvania Avenue, Morrisville,

Pennsylvania 19067.

         22.   In return for the payment of a premium, Erie issued Policy No. Q972201131 to

Plaintiff Rose Glam for a policy period of October 24, 2019 to October 24, 2020, including a

Ultrapack Property Coverage Form. Policy No. Q972201131 is attached hereto as Exhibit C.

Plaintiff Rose Glam has performed all of its obligations under Policy No. Q972201131,

including the payment of premiums. The Covered Property, with respect to the Special Property

Coverage Form, is Rose Glam Hair Salon at 192 Southgate Square, Colonial Heights, Virginia

23824.

         23.   The policies issued to Plaintiffs High Tech Hair, La Villa and Rose Glam are

identical in every relevant respect.

         24.   In many parts of the world, property insurance is sold on a specific peril basis.

Such policies cover a risk of loss if that risk of loss is specifically listed (e.g., hurricane,

earthquake, H1N1, etc.). Most property policies sold in the United States, however, including

those sold by Erie, are all-risk property damage policies. These types of policies cover all risks
of loss except for risks that are expressly and specifically excluded.

         25.   In the Ultrapack Property Coverage Form, Erie did not exclude or limit coverage

for losses from the spread of viruses.

         26.   The Ultrapack Property Coverage Form excludes coverage for loss or damage

caused by the presence of bacteria or fungus, but notably does not exclude coverage for loss or

damage caused by the presence of a virus.

         27.   By contrast, Erie’s Ultraflex Property Coverage Form (which was not the policy

Plaintiffs chose) explicitly excludes coverage for loss or damage caused by the presence of a



                                                  5
         Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 6 of 26




virus. Erie thus knew exactly how to exclude coverage for damage or loss caused by viruses but

chose not to do so in the Ultrapack Property Coverage Form.

       28.     Plaintiffs’ and other class members’ property have suffered direct physical loss or

damage. Due to SARS-CoV-2 or COVID-19, their property has become unsafe for its intended

purpose and thus has suffered physical loss or damage. Their property’s business functions have

been impaired. If they were to conduct business as usual, the disease and virus would show up

and people would get sick. This is not a non-physical or remote loss such as one occasioned by a

breach of contract, loss of a market, or the imposition of a governmental penalty. It is a direct

physical loss. In its current condition, our property is not functional for its business purposes.

       29.     The presence of virus or disease can constitute physical damage to property, as

the insurance industry has recognized since at least 2006. When preparing so-called “virus”

exclusions to be placed in some policies, but not others, the insurance industry drafting arm, ISO,

circulated a statement to state insurance regulators that included the following:

               Disease-causing agents may render a product impure (change its
               quality or substance), or enable the spread of disease by their
               presence on interior building surfaces or the surfaces of personal
               property. When disease-causing viral or bacterial contamination
               occurs, potential claims involve the cost of replacement of property
               (for example, the milk), cost of decontamination (for example,
               interior building surfaces), and business interruption (time
               element) losses. Although building and personal property could
               arguably become contaminated (often temporarily) by such viruses
               and bacteria, the nature of the property itself would have a bearing
               on whether there is actual property damage. An allegation of
               property damage may be a point of disagreement in a particular
               case.
       30.     Losses due to COVID-19 are a Covered Cause of Loss under Erie policies with

the Ultrapack Property Coverage Form.

       31.     In the Ultrapack Property Coverage Form, Erie agreed to pay, under its “Income

Protection” coverage, for its insureds’ loss of income sustained due to partial or total interruption

of business resulting directly from loss or damage to property on the insured premises.




                                                  6
            Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 7 of 26




       32.      “Income” means the sum of net income (net profit or loss before income taxes)

that would have been earned or incurred and necessary continuing operating expenses incurred

by the business such as payroll expenses, taxes, interests, and rents.

       33.      In the Ultrapack Property Coverage Form, under “Extra Expense” coverage, Erie

agreed to pay necessary expenses incurred due to partial or total interruption of business

resulting directly from loss or damage to property on the insured premises.

       34.      In the Ultrapack Property Coverage Form, under “Civil Authority” coverage, Erie

agreed to pay for loss of income sustained, and extra expense incurred, as a result of an action of

a civil authority that prohibits access to the insured premises, when the civil authority action is

taken in response to damage to property other than the insured premises but within one mile of

the insured premises.

       35.      In the Ultrapack Property Coverage Form, under a section entitled “Your Duties

After a Loss,” Erie mandated that its insureds must, in case of a covered loss, “[p]rotect the

property from further damage” and “make reasonable repairs and keep a record of all repair

costs.” This is commonly referred to as “Sue and Labor” coverage.

       36.      Losses caused by COVID-19 and the related orders issued by local, state, and

federal authorities triggered the Income Protection, Extra Expense, Civil Authority, and Sue and

Labor provisions of the Ultrapack Property Coverage Form.
B.     The Covered Cause of Loss

       37.      The presence of COVID-19 has caused civil authorities throughout the country to

issue orders requiring the suspension of business at a wide range of establishments, including

civil authorities with jurisdiction over Plaintiff’s business (the “Closure Orders”).

       1.       The Virginia Closure Orders

       38.      Effective March 23, 2020, the State of Virginia issued a civil authority order

prohibiting public access to a wide variety of businesses, including K-12 schools, dining

establishments, and recreational and entertainment businesses, including beauty salons and spas.
The order was in effect through May 15, 2020.

                                                  7
             Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 8 of 26




        39.      Effective March 30, 2020, the State of Virginia issued civil authority order,

prohibiting the gathering of more than ten individuals and requiring Virginia residents to stay at

their places or residence, with certain exceptions, none of which exceptions allowed for travel to

a hair salon. The order was in effect through, at least, May 15, 2020.

        40.      Effective May 15, 2020, the State of Virginia issued a civil authority order

limiting public access to certain business, including personal care and grooming services, retail

stores, dining establishments, and fitness and exercise facilities. With respect to beauty salons

and spas, the civil authority order limited occupancy to 50% of the lowest occupancy load on the

certificate of occupancy and to one appointment per service provider at a time. The order was in

effect through June 10, 2020.

        2.       The Philadelphia and Pennsylvania Closure Orders

        41.      Effective March 19, 2020, the State of Pennsylvania issued a civil authority order

prohibiting any person or entity from operating a place of business in Pennsylvania that is not a

life-sustaining business. This order was amended on April 20, 2020, but is still in effect, and still

prohibits the operation of Plaintiff’s business.

        42.      Effective March 23, 2020 the City of Philadelphia issued a civil authority order

prohibiting the operation of all “non-essential” businesses, which includes Plaintiffs’ business.

The order is in effect until further notice.
        43.      Effective April 1, 2020, the State of Pennsylvania issued a civil authority order

requiring all Pennsylvania residents to stay at home except as necessary to access, support, or

provide life-sustaining business, emergency, or government services. This order has been in

effect since April 1, 2020 and is in effect in Philadelphia County until at least June 4, 2020.

        44.      The Pennsylvania and Philadelphia Closure Orders were issued in response to the

rapid spread of COVID-19 throughout Pennsylvania and Philadelphia

        3.       The Impact of COVID-19 and the Closure Orders




                                                   8
          Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 9 of 26




       45.       The presence of COVID-19 caused direct physical loss of or damage to the

covered property under Plaintiffs’ policies, and the policies of the other Class members, by

denying use of and damaging the covered property.

       46.       COVID-19 rendered Plaintiffs’ and the other Class members’ premises and

facilities unusable for their intended business function and the properties have thus suffered

physical loss or damage. In their current condition, Plaintiffs’ and the other Class members’

premises and facilities are not functional for their business purpose.

       47.       The Closure Orders, including the issuance of the Virginia, Philadelphia and

Pennsylvania Closure Orders, prohibited access to Plaintiffs and the other Class members’

Covered Property, and the area immediately surrounding Covered Property, in response to

dangerous physical conditions resulting from a Covered Cause of Loss.

       48.       As a result of the presence of COVID-19 and the Closure Orders, Plaintiffs and

the other Class members lost business income and incurred extra expense.

       49.       Plaintiff Rose Glam submitted a claim for loss to Erie under its policy due to the

presence of COVID-19 and the Closure Orders, but Erie denied that claim.

       50.       Plaintiff La Villa submitted a claim for loss to Erie under its policy due to the

presence of COVID-19 and the Closure Orders, but Erie denied that claim.

       51.       Plaintiff High Tech Hair attempted to submit its claim for loss to Erie under its
policy due to the presence of COVID-19 and the Closure Orders, but was informed by its agent

that Erie was not paying for such losses under Plaintiff’s type of policy.

                              V.     CLASS ACTION ALLEGATIONS

       52.       Plaintiffs bring this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3),

and 23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others

similarly situated.

       53.       Plaintiffs La Villa and Rose Glam seek to represent nationwide classes defined as:
                All persons and entities that: (a) had Income Protection coverage
                 under an Ultrapack Property Coverage Form issued by Erie; (b)


                                                  9
        Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 10 of 26




                 suffered a suspension of business related to COVID-19, at the
                 premises covered by their Erie property insurance policy; (c) made
                 a claim under their property insurance policy issued by Erie; and
                 (d) were denied Income Protection coverage by Erie for the
                 suspension of business resulting from the presence or threat of
                 COVID-19 (the “Income Protection Breach Class”).

                All persons and entities that: (a) had Civil Authority coverage
                 under an Ultrapack Property Coverage Form issued by Erie; (b)
                 suffered loss of income and/or extra expense caused by a Closure
                 Order; (c) made a claim under their property insurance policy
                 issued by Erie; and (d) were denied Civil Authority coverage by
                 Erie for the loss of income and/or expense caused by a Closure
                 Order (the “Civil Authority Breach Class”).

                All persons and entities that: (a) had Extra Expense coverage under
                 an Ultrapack Property Coverage Form issued by Erie; (b) sought to
                 minimize the suspension of business in connection with COVID-
                 19 at the premises covered by their Erie property insurance policy;
                 (c) made a claim under their property insurance policy issued by
                 Erie; and (d) were denied Extra Expense coverage by Erie despite
                 their efforts to minimize the suspension of business caused by
                 COVID-19 (the “Extra Expense Breach Class”).

                All persons and entities that: (a) had a Sue and Labor provision
                 under an Ultrapack Property Coverage Form issued by Erie; (b)
                 sought to prevent property damage caused by COVID-19 by
                 suspending or reducing business operations, at the premises
                 covered by their Erie property insurance policy; (c) made a claim
                 under their property insurance policy issued by Erie; and (d) were
                 denied Sue and Labor coverage by Erie in connection with the
                 suspension of business caused by COVID-19 (the “Sue and Labor
                 Breach Class”).

       54.       Plaintiffs High Tech Hair, La Villa, and Rose Glam seek to represent nationwide

classes defined as:
              All persons and entities with Income Protection coverage under an
               Ultrapack Property Coverage Form issued by Erie that suffered a
               suspension of business due to COVID-19 at the premises covered
               by the business income coverage (the “Income Protection
               Declaratory Judgment Class”).

              All persons and entities with Civil Authority coverage under a
               Ultrapack Property Coverage Form issued by Erie that suffered


                                                 10
         Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 11 of 26




                loss of income and/or extra expense caused by a Closure Order
                (the “Civil Authority Declaratory Judgment Class”).

               All persons and entities with Extra Expense coverage under a
                Ultrapack Property Coverage Form issued by Erie that sought to
                minimize the suspension of business in connection with COVID-
                19 at the premises covered by their Erie property insurance policy
                (the “Extra Expense Declaratory Judgment Class”).

               All persons and entities with a Sue and Labor provision under a
                Ultrapack Property Coverage Form issued by Erie that sought to
                prevent property damage caused by COVID-19 by suspending or
                reducing business operations, at the premises covered by their Erie
                property insurance policy (the “Sue and Labor Declaratory
                Judgment Class”).
        55.     Excluded from each defined Class is Defendant and any of its members, affiliates,

parents, subsidiaries, officers, directors, employees, successors, or assigns; governmental

entities; and the Court staff assigned to this case and their immediate family members. Plaintiffs

reserve the right to modify or amend each of the Class definitions, as appropriate, during the

course of this litigation.

        56.     This action has been brought and may properly be maintained on behalf of each

Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

        57.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of each

defined Class are so numerous that individual joinder of all Class members is impracticable.

While Plaintiffs are informed and believe that there are thousands of members of each Class, the

precise number of Class members is unknown to Plaintiffs but may be ascertained from

Defendant’s books and records. Class members may be notified of the pendency of this action

by recognized, Court-approved notice dissemination methods, which may include U.S. Mail,

electronic mail, internet postings, and/or published notice.

        58.     Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting only individual Class members, including, without limitation:



                                                 11
        Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 12 of 26




             a. whether Erie issued all-risk policies to the members of the Class in exchange for

                payment of premiums by the Class members;

             b. whether the Class suffered a covered loss based on the common policies issued to

                members of the Class;

             c. whether Erie wrongfully denied all claims arising from COVID-19;

             d. whether Erie’s Income Protection coverage applies to a suspension of business

                caused by COVID-19;

             e. whether Erie’s Civil Authority coverage applies to a loss of income caused by the

                orders of state governors requiring the suspension of business as a result of

                COVID-19;

             f. whether Erie’s Extra Expense coverage applies to efforts to minimize a loss

                caused by COVID-19;

             g. whether Erie’s Sue and Labor provision applies to require Erie to pay for efforts

                to reduce damage caused by COVID-19;

             h. whether Erie has breached its contracts of insurance through a blanket denial of

                all claims based on business interruption, income loss or closures related to

                COVID-19 and the related closures; and

             i. whether Plaintiffs and the Class are entitled to an award of reasonable attorney
                fees, interest and costs.

       59.      Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of the other Class members’ claims because Plaintiffs and the other Class members are all

similarly affected by Defendant’s refusal to pay under its Income Protection, Civil Authority,

Extra Expense, and Sue and Labor coverages. Plaintiffs’ claims are based upon the same legal

theories as those of the other Class members. Plaintiffs and the other Class members sustained

damages as a direct and proximate result of the same wrongful practices in which Defendant

engaged.



                                                 12
         Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 13 of 26




        60.    Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs are adequate Class representatives because their interests do not conflict with the

interests of the other Class members who they seek to represent, Plaintiffs have retained counsel

competent and experienced in complex class action litigation, including successfully litigating

class action cases similar to this one, where insurers breached contracts with insureds by failing

to pay the amounts owed under their policies, and Plaintiffs intend to prosecute this action

vigorously. The interests of the above-defined Classes will be fairly and adequately protected by

Plaintiffs and their counsel.

        61.    Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests—Federal Rule of Civil Procedure 23(b)(1). Plaintiffs seek class-

wide adjudication as to the interpretation, and resultant scope, of Defendant’s Income Protection,

Civil Authority, Extra Expense, and Sue and Labor coverages. The prosecution of separate

actions by individual members of the Classes would create an immediate risk of inconsistent or

varying adjudications that would establish incompatible standards of conduct for the Defendant.

Moreover, the adjudications sought by Plaintiffs could, as a practical matter, substantially impair

or impede the ability of other Class members, who are not parties to this action, to protect their

interests.

        62.    Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).
Defendant acted or refused to act on grounds generally applicable to Plaintiffs and the other

Class members, thereby making appropriate final injunctive relief and declaratory relief, as

described below, with respect to the Class members.

        63.    Superiority—Federal Rule of Civil Procedure 23(b)(3).            A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action



                                                13
            Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 14 of 26




device presents far fewer management difficulties, and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court.

                                  VI.     CLAIMS FOR RELIEF

                                   COUNT I
              BREACH OF CONTRACT – INCOME PROTECTION COVERAGE
                 (Claim Brought on Behalf of the Income Protection Breach Class)

        64.       Plaintiffs La Villa and Rose Glam repeat and reallege Paragraphs 1-63 as if fully

set forth herein.

        65.       Plaintiffs bring this Count individually and on behalf of the other members of the
Income Protection Breach Class.

        66.       Plaintiffs’ Erie policies, as well as those of the other Income Protection Breach

Class members, are contracts under which Erie was paid premiums in exchange for its promise to

pay Plaintiffs and the other Income Protection Breach Class members’ losses for claims covered

by the policy.

        67.       In the Ultrapack Property Coverage Form, Erie agreed to pay for its insureds’ loss

of income sustained due to partial or total interruption of business resulting directly from loss or

damage to property on the insured premises.

        68.       COVID-19 caused direct physical loss and damage to Plaintiffs’ and the other

Income Protection Breach Class members’ Covered Properties, requiring suspension of

operations at the Covered Properties. Losses caused by COVID-19 thus triggered the Income

Protection provision of Plaintiffs and the other Income Protection Breach Class members’ Erie

policies.

        69.       Plaintiffs and the other Income Protection Breach Class members have complied

with all applicable provisions of their policies and/or those provisions have been waived by Erie

or Erie is estopped from asserting them, and yet Erie has abrogated its insurance coverage

obligations pursuant to the policies’ clear and unambiguous terms.



                                                  14
         Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 15 of 26




        70.     By denying coverage for any Business Income losses incurred by Plaintiffs and

the other Income Protection Breach Class members in connection with the COVID-19 pandemic,

Erie has breached its coverage obligations under the policies.

        71.     As a result of Erie’s breaches of the policies, Plaintiffs and the other Income

Protection Breach Class members have sustained substantial damages for which Erie is liable, in

an amount to be established at trial.




                                       COUNT II
              BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
               (Claim Brought on Behalf of the Civil Authority Breach Class)
        72.     Plaintiffs La Villa and Rose Glam repeat and reallege Paragraphs 1-63 as if fully

set forth herein.

        73.     Plaintiffs bring this Count individually and on behalf of the other members of the

Civil Authority Breach Class.

        74.     Plaintiffs’ Erie insurance policies, as well as those of the other Civil Authority

Breach Class members, are contracts under which Erie was paid premiums in exchange for its

promise to pay Plaintiffs and the other Civil Authority Breach Class members’ losses for claims

covered by the policy.

        75.     In the Ultrapack Property Coverage Form, Erie agreed pay for loss of income

sustained, and extra expense incurred, as a result of an action of a civil authority that prohibits

access to the insured premises, when the civil authority action is taken in response to damage to

property other than the insured premises but within one mile of the insured premises.

        76.     The Closure Orders triggered the Civil Authority provision under Plaintiffs’ and

the other members of the Civil Authority Breach Class’s Erie insurance policies.



                                                15
         Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 16 of 26




        77.     Plaintiffs and the other members of the Civil Authority Breach Class have

complied with all applicable provisions of the policies, and/or those provisions have been waived

by Erie, or Erie is estopped from asserting them, and yet Erie has abrogated its insurance

coverage obligations pursuant to the Policies’ clear and unambiguous terms.

        78.     By denying coverage for any business losses incurred by Plaintiffs and other

members of the Civil Authority Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, Erie has breached its coverage obligations under the policies.

        79.     As a result of Erie’s breaches of the policies, Plaintiffs and the other members of

the Civil Authority Breach Class have sustained substantial damages for which Erie is liable, in

an amount to be established at trial.


                                       COUNT III
               BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
                (Claim Brought on Behalf of the Extra Expense Breach Class)
        80.     Plaintiffs La Villa and Rose Glam repeat and reallege Paragraphs 1-63 as if fully

set forth herein.

        81.     Plaintiffs bring this Count individually and on behalf of the other members of the

Extra Expense Breach Class.

        82.     Plaintiffs’ Erie insurance policies, as well as those of the other Extra Expense

Breach Class members, are contracts under which Erie was paid premiums in exchange for its

promise to pay Plaintiffs and the other Extra Expense Breach Class members’ losses for claims

covered by the policy.

        83.     In the Ultrapack Property Coverage Form, Erie agreed to pay necessary expenses

incurred due to partial or total interruption of business resulting directly from loss or damage to

property on the insured premises.

        84.     Due to COVID-19 and the Closure Orders, Plaintiffs and the other members of

the Extra Expense Breach Class incurred extra expense under the Ultrapack Property Coverage
Form

                                                16
           Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 17 of 26




          85.   Plaintiffs and the other members of the Extra Expense Breach Class have

complied with all applicable provisions of the policies and/or those provisions have been waived

by Erie or Erie is estopped from asserting them, and yet Erie has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms.

          86.   By denying coverage for any business losses incurred by Plaintiffs and the other

members of the Extra Expense Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, Erie has breached its coverage obligations under the policies.

          87.   As a result of Erie’s breaches of the policies, Plaintiffs and the other members of

the Extra Expense Breach Class have sustained substantial damages for which Ere is liable, in an

amount to be established at trial.




                                       COUNT IV
                BREACH OF CONTRACT – SUE AND LABOR COVERAGE
                (Claim Brought on Behalf of the Sue and Labor Breach Class)
          88.   Plaintiffs La Villa and Rose Glam repeat and reallege Paragraphs 1-63 as if fully

set forth herein.

          89.   Plaintiffs bring this Count individually and on behalf of the other members of the

Sue and Labor Breach Class.

          90.   Plaintiffs’ Erie policies, as well as those of the other Sue and Labor Breach Class
members, are contracts under which Erie was paid premiums in exchange for its promise to pay

Plaintiffs and the other Sue and Labor Breach Class members’ losses for claims covered by the

policy.

          91.   In the Ultrapack Property Coverage Form, Erie agreed to give due consideration

in settlement of a claim to expenses incurred in taking all reasonable steps to protect Covered

Property from further damage.




                                                17
         Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 18 of 26




       92.     In complying with the Closure Orders and otherwise suspending or limiting

operations, Plaintiffs and other members of the Sue and Labor Breach Class incurred expenses in

connection with reasonable steps to protect Covered Property.

       93.     Plaintiffs and the other members of the Sue and Labor Breach Class have

complied with all applicable provisions of the policy and/or those provisions have been waived

by Erie, or Erie is estopped from asserting them, and yet Erie has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms.

       94.     By denying coverage for any Sue and Labor expenses incurred by Plaintiffs and

the other members of the Sue and Labor Breach Class in connection with the Closure Orders and

the COVID-19 pandemic, Erie has breached its coverage obligations under the policies.

       95.     As a result of Erie’s breaches of the policies, Plaintiffs and the other members of

the Sue and Labor Breach Class have sustained substantial damages for which Erie is liable, in

an amount to be established at trial.



                                      COUNT V
       DECLARATORY JUDGMENT – INCOME PROTECTION COVERAGE
(Claim Brought on Behalf of the Business Income Protection Declaratory Judgment Class)
       96.     Plaintiffs High Tech Hair, La Villa, and Rose Glam (“Plaintiffs,” for the purposes

of this Count) repeat and reallege Paragraphs 1-63 as if fully set forth herein.

       97.     Plaintiffs bring this Count individually and on behalf of the other members of the

Income Protection Declaratory Judgment Class.

       98.     Plaintiffs’ Erie policies, as well as those of the other Income Protection

Declaratory Judgment Class members, are contracts under which Erie was paid premiums in

exchange for its promise to pay Plaintiffs and the other Income Protection Declaratory Judgment

Class members’ losses for claims covered by the policy.

       99.     Plaintiffs and the other Income Protection Declaratory Judgment Class members
have complied with all applicable provisions of the policies and/or those provisions have been


                                                 18
        Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 19 of 26




waived by Erie, or Erie is estopped from asserting them, and yet Erie has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiffs and the other Income Protection

Declaratory Judgment Class members are entitled.

       100.    Erie has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

       101.    An actual case or controversy exists regarding Plaintiffs and the other Income

Protection Declaratory Judgment Class members’ rights and Erie’s obligations under the policies

to reimburse Plaintiff for the full amount of income losses incurred by Plaintiffs and the other

Income Protection Declaratory Judgment Class members in connection with suspension of their

businesses stemming from the COVID-19 pandemic.

       102.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Income Protection

Declaratory Judgment Class members seek a declaratory judgment from this Court declaring the

following:

          i.   Plaintiffs and the other Income Protection Declaratory Judgment Class members’

               income losses incurred in connection with the Closure Orders and the necessary

               interruption of their businesses stemming from the COVID-19 pandemic are
               insured losses under their policies; and

         ii.   Erie is obligated to pay Plaintiffs and the other Income Protection Declaratory

               Judgment Class members for the full amount of the income losses incurred and to

               be incurred in connection with the Closure Orders during the period of restoration

               and the necessary interruption of their businesses stemming from the COVID-19

               pandemic.

                                       COUNT VI
          DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
       (Claim Brought on Behalf of the Civil Authority Declaratory Judgment Class)


                                                19
            Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 20 of 26




        103.     Plaintiffs High Tech Hair, La Villa, and Rose Glam (“Plaintiffs,” for the purposes

of this Count) repeat and reallege Paragraphs 1-63 as if fully set forth herein.

        104.     Plaintiffs brings this Count individually and on behalf of the other members of the

Civil Authority Declaratory Judgment Class.

        105.     Plaintiffs’ Erie insurance policies, as well as those of the other Civil Authority

Declaratory Judgment Class members, are contracts under which Erie was paid premiums in

exchange for its promise to pay Plaintiffs and the other Civil Authority Declaratory Judgment

Class members’ losses for claims covered by the policy.

        106.     Plaintiffs and the other Civil Authority Declaratory Judgment Class members

have complied with all applicable provisions of the policies and/or those provisions have been

waived by Erie, or Erie is estopped from asserting them, and yet Erie has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiffs and the other Class members are

entitled.

        107.     Erie has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

        108.     An actual case or controversy exists regarding Plaintiffs and the other Civil
Authority Declaratory Judgment Class members’ rights and Erie’s obligations under the policies

to reimburse Plaintiffs and the other Civil Authority Declaratory Judgment Class members for

the full amount of covered Civil Authority losses incurred by Plaintiff and the other Civil

Authority Declaratory Judgment Class members in connection with Closure Orders and the

necessary interruption of their businesses stemming from the COVID-19 pandemic.

        109.     Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Civil Authority Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

            i.   (1)    Plaintiffs and the other Civil Authority Declaratory Judgment Class
                 members’ Civil Authority losses incurred in connection with the Closure Orders

                                                 20
            Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 21 of 26




                  and the necessary interruption of their businesses stemming from the COVID-19

                  pandemic are insured losses under their policies; and

            ii.   (2)    Erie is obligated to pay Plaintiffs and the other Civil Authority

                  Declaratory Judgment Class members the full amount of the Civil Authority

                  losses incurred and to be incurred in connection with the covered losses related to

                  the Closure Orders and the necessary interruption of their businesses stemming

                  from the COVID-19 pandemic.

                                       COUNT VII
            DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
        (Claim Brought on Behalf of the Extra Expense Declaratory Judgment Class)
        110.      Plaintiffs High Tech Hair, La Villa, and Rose Glam (“Plaintiffs,” for the purposes

of this Count) repeat and reallege Paragraphs 1-63 as if fully set forth herein.

        111.      Plaintiffs bring this Count individually and on behalf of the other members of the

Extra Expense Declaratory Judgment Class.

        112.      Plaintiffs’ Erie insurance policies, as well as those of the other Extra Expense

Declaratory Judgment Class members, are contracts under which Erie was paid premiums in

exchange for its promise to pay Plaintiffs and the other Extra Expense Declaratory Judgment

Class members’ losses for claims covered by the policy.

        113.      Plaintiffs and the other Extra Expense Declaratory Judgment Class members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by Erie, or Erie is estopped from asserting them, and yet Erie has abrogated its insurance

coverage obligations pursuant to the policies clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiffs and the other Class members are

entitled.

        114.      Erie has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment
irrespective of whether members of the Class have filed a claim.


                                                  21
         Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 22 of 26




       115.    An actual case or controversy exists regarding Plaintiffs and the other Extra

Expense Declaratory Judgment Class members’ rights and Erie’s obligations under the policies

to reimburse Plaintiffs and the other Extra Expense Declaratory Judgment Class members for the

full amount of Extra Expense losses incurred by Plaintiffs in connection with Closure Orders and

the necessary interruption of their businesses stemming from the COVID-19 pandemic.

       116.    Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Extra Expense Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

          i.   Plaintiffs and the other Extra Expense Declaratory Judgment Class members’

               Extra Expense losses incurred in connection with the Closure Orders and the

               necessary interruption of their businesses stemming from the COVID-19

               pandemic are insured losses under their policies; and

         ii.   Erie is obligated to pay Plaintiffs and the other Extra Expense Declaratory

               Judgment Class members for the full amount of the Extra Expense losses incurred

               and to be incurred in connection with the covered losses related to the Closure

               Orders during the period of restoration and the necessary interruption of their

               businesses stemming from the COVID-19 pandemic.

                                      COUNT VIII
            DECLARATORY JUDGMENT – SUE AND LABOR COVERAGE
       (Claim Brought on Behalf of the Sue and Labor Declaratory Judgment Class)
       117.    Plaintiffs Rose Glam, High Tech Hair, and La Villa (“Plaintiffs,” for the purposes
of this Count) repeat and reallege Paragraphs 1-63 as if fully set forth herein.

       118.    Plaintiffs bring this Count individually and on behalf of the other members of the

Sue and Labor Declaratory Judgment Class.

       119.    Plaintiffs’ Erie insurance policies, as well as those of the other Sue and Labor

Declaratory Judgment Class members, are contracts under which Erie was paid premiums in

exchange for its promise to pay Plaintiffs and the other Sue and Labor Declaratory Judgment
Class members’ reasonably incurred expenses to protect Covered Property.


                                                 22
            Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 23 of 26




        120.      Plaintiffs and the other Sue and Labor Declaratory Judgment Class members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by Erie, or Erie is estopped from asserting them, and yet Erie has abrogated its insurance

coverage obligations pursuant to the policies’ clear and unambiguous terms and has wrongfully

and illegally refused to provide coverage to which Plaintiffs and other class members are

entitled.

        121.      Erie has denied claims related to COVID-19 on a uniform and class wide basis,

without individual bases or investigations, such that the Court can render declaratory judgment

irrespective of whether members of the Class have filed a claim.

        122.      An actual case or controversy exists regarding Plaintiffs and the other Sue and

Labor Declaratory Judgment Class members’ rights and Erie’s obligations under the policies to

reimburse Plaintiff and the other Sue and Labor Declaratory Judgment Class members for the

full amount Plaintiffs and the other members of the Sue and Labor Declaratory Judgment Class

reasonably incurred to protect Covered Property from further damage by COVID-19.

        123.      Pursuant to 28 U.S.C. § 2201, Plaintiffs and the other Sue and Labor Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

             i.   Plaintiffs and the other Sue and Labor Declaratory Judgment Class members

                  reasonably incurred expenses to protect Covered Property from further damage by
                  COVID-19 are insured losses under their policies; and

            ii.   Erie is obligated to pay Plaintiffs and the other Sue and Labor Declaratory

                  Judgment Class members for the full amount of the expenses they reasonably

                  incurred to protect Covered Property from further damage by COVID-19.

                                 VII.    REQUEST FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of the other Class members,

respectfully requests that the Court enter judgment in their favor and against Defendant as

follows:



                                                 23
        Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 24 of 26




       a.       Entering an order certifying the proposed nationwide Classes, as requested herein,

designating Plaintiffs as Class representatives, and appointing Plaintiffs’ undersigned attorneys

as Counsel for the Classes;

       b.       Entering judgment on Counts I-IV in favor of Plaintiffs La Villa and Rose Glam

and the members of the Income Protection Breach Class, the Civil Authority Breach Class, the

Extra Expense Breach Class, and the Sue and Labor Breach Class; and awarding damages for

breach of contract in an amount to be determined at trial;

       c.       Entering declaratory judgments on Counts V-VIII in favor of Plaintiffs High Tech

Hair, La Villa, and Rose Glam and the members of the Income Protection Declaratory Judgment

Class, the Civil Authority Declaratory Judgment Class, the Extra Expense Declaratory Judgment

Class, and the Sue and Labor Declaratory Judgment Class as follows:

              i.   Income Protection, Civil Authority, Extra Expense, and Sue and Labor losses

                   incurred in connection with the Closure Orders and the necessary interruption

                   of their businesses stemming from the COVID-19 pandemic are insured losses

                   under their policies; and

             ii.   Erie is obligated to pay for the full amount of the Income Protection, Civil

                   Authority, Extra Expense, and Sue and Labor losses incurred and to be

                   incurred related to COVID-19, the Closure Orders and the necessary
                   interruption of their businesses stemming from the COVID-19 pandemic;

       d.       Ordering Defendant to pay both pre- and post-judgment interest on any amounts

awarded;

       e.       Ordering Defendant to pay attorneys’ fees and costs of suit; and

       f.       Ordering such other and further relief as may be just and proper.



                                    VIII. JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all claims so triable.



                                                24
        Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 25 of 26




Dated: June 17, 2020                  Respectfully submitted,

                                      /s/ Robert J. Mongeluzzi
                                      Robert J. Mongeluzzi; ID No. 36283
                                      Jeffrey P. Goodman; ID No. 309433
                                      Samuel B. Dordick; ID No. 322647
                                      SALTZ MONGELUZZI &
                                      BENDESKY P.C.
                                      One Liberty Place
                                      1650 Market Street, 52nd Floor
                                      Philadelphia, PA 19103
                                      Telephone: 215-496-8282
                                      rmongeluzzi@smbb.com
                                      jgoodman@smbb.com
                                      sdordick@smbb.com

                                      Patrick Howard; ID No. 88572
                                      SALTZ MONGELUZZI &
                                      BENDESKY P.C.
                                      120 Gibraltar Road, Suite 218
                                      Horsham, PA 19044
                                      Telephone: 215-496-8282
                                      phoward@smbb.com

                                      Adam J. Levitt*
                                      Amy E. Keller*
                                      Daniel R. Ferri*
                                      Mark Hamill*
                                      Laura E. Reasons*
                                      DICELLO LEVITT GUTZLER LLC
                                      Ten North Dearborn Street, Sixth Floor
                                      Chicago, Illinois 60602
                                      Telephone: 312-214-7900
                                      alevitt@dicellolevitt.com
                                      akeller@dicellolevitt.com
                                      dferri@dicellolevitt.com
                                      mhamill@dicellolevitt.com
                                      lreasons@dicellolevitt.com

                                      Kenneth P. Abbarno*
                                      Mark A. DiCello
                                      Mark Abramowitz*
                                      DICELLO LEVITT GUTZLER LLC
                                      7556 Mentor Avenue
                                      Mentor, Ohio 44060
                                      Telephone: 440-953-88


                                      25
        Case 2:21-cv-00731-MPK Document 1 Filed 06/17/20 Page 26 of 26




                                                kabbarno@dicellolevitt.com
                                                madicello@dicellolevitt.com
                                                mabramowitz@dicellolevitt.com

                                                Mark Lanier*
                                                Alex Brown*
                                                Skip McBride*
                                                THE LANIER LAW FIRM PC
                                                10940 West Sam Houston Parkway North
                                                Suite 100
                                                Houston, Texas 77064
                                                Telephone: 713-659-5200
                                                WML@lanierlawfirm.com
                                                alex.brown@lanierlawfirm.com
                                                skip.mcbride@lanierlawfirm.com

                                                Timothy W. Burns*
                                                Jeff J. Bowen*
                                                Jesse J. Bair*
                                                Freya K. Bowen*
                                                BURNS BOWEN BAIR LLP
                                                One South Pinckney Street, Suite 930
                                                Madison, Wisconsin 53703
                                                Telephone: 608-286-2302
                                                tburns@bbblawllp.com
                                                jbowen@bbblawllp.com
                                                jbair@bbblawllp.com
                                                fbowen@bbblawllp.com

                                                Douglas Daniels*
                                                DANIELS & TREDENNICK
                                                6363 Woodway, Suite 700
                                                Houston, Texas 77057
                                                Telephone: 713-917-0024
                                                douglas.daniels@dtlawyers.com

                                                Counsel for Plaintiff
                                                and the Proposed Classes

*Applications for admission pro hac vice to be filed




                                               26
